Citation Nr: 1026243	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-09 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from December 1971 to May 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in January 2005 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Oakland, California.

In February 2009, the Board denied service connection claims for 
PTSD and skin disability, and remanded the issue of entitlement 
to service connection for hepatitis C.  The Veteran subsequently 
appealed the denial of service connection for PTSD to the United 
States Court of Appeals for Veterans Claims (Court).  In a March 
2010 Order, the Court vacated the February 2009 Board decision to 
the extent that it denied service connection for PTSD, and 
remanded the matter back to the Board for development consistent 
with the parties' Joint Motion for Remand of Proceedings (Joint 
Motion).  The Joint Motion indicated that the parties did not 
seek to disturb that part of the decision that remanded the 
service connection claim for hepatitis C, and did not wish to 
appeal the denial of service connection for a skin disability.  

In a December 2009 rating decision, the RO granted service 
connection for hepatitis C.  Because the Veteran was awarded a 
complete grant of the benefit sought with respect to that matter, 
it is no longer in appellate status.  

In June 2010, the Veteran submitted additional evidence and 
information in support of his claim.  Although a waiver of 
initial RO review was not attached, given the ultimate 
disposition reached below, the Veteran is not prejudiced by the 
Board rendering a decision at this time. 


FINDING OF FACT

The Veteran did not engage in combat with the enemy, but he is 
shown to have a diagnosis of PTSD due to a verified event during 
his period of military service.




CONCLUSION OF LAW

PTSD had its onset during active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 significantly changed the law prior to the pendency 
of these claims.  VA has issued final regulations to implement 
these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, and they redefine the 
obligations of VA with respect to the duty to assist the Veteran 
with his claim.

In the instant case, the Board has rendered a decision in favor 
of the Veteran, finding that service connection for PTSD is 
warranted, and therefore, a further discussion of the VCAA duties 
is unnecessary at this time.


II.  Service Connection 

Legal Criteria

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2009).

Analysis

The Veteran is seeking service connection for PTSD.  Establishing 
service connection for PTSD currently requires: (1) medical 
evidence diagnosing PTSD (the provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV)); (2) 
credible supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2009); see Cohen v. Brown, 10 Vet. App. 128 
(1997).

Here, the evidence of record shows a current diagnosis of PTSD.  
In this regard, according to an intake history note taken at the 
Veteran's Outreach Center in December 2004, an axis I diagnosis 
of PTSD was rendered.  Further, while a July 2005 VA treatment 
notes shows a proposed initial Axis I diagnosis of PTSD, a VA 
primary care initial evaluation note dated a few days later in 
July 2005 shows an impression of PTSD.  

Notwithstanding the current diagnosis of PTSD, entitlement to 
service connection for PTSD requires evidence that the claimed 
stressors actually occurred.  With regard to the validity of the 
averred stressor(s), the evidence necessary to establish that the 
claimed stressors actually occurred varies depending on whether 
it can be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002).  When a veteran is 
found to have engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. §§ 3.304(d), (f) (2009).  If the claimant did not engage 
in combat with the enemy, or the claimed stressors are not 
related to combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed stressors, 
and his testimony must be corroborated by credible supporting 
evidence.  See Cohen, supra.  Service department records must 
support, and not contradict, the claimant's testimony regarding 
non-combat stressors.   Doran v. Brown, 6 Vet. App. 283 (1994).

Accordingly, it must first be determined if the Veteran engaged 
in combat with the enemy during his averred stressors.  VA's 
General Counsel has defined the ordinary meaning of the phrase 
"engaged in combat with the enemy" to mean that the Veteran must 
have personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 12-
99 (Oct. 18, 1999).

The Board finds that the Veteran did not engage in combat, as his 
DD-214 indicates he was awarded only the National Defense Service 
Medal.  In his personnel records, a May 2006 statement regarding 
entitlement to awards indicates the Veteran also has the Vietnam 
Service Medal.  Despite the above-listed commendations for the 
Veteran's service, the evidence does not clearly indicate that 
the Veteran engaged in combat.  The Veteran's own general 
descriptions of events on his ship, his specialty of Boatswain's 
Mate (per his DD-214), and his anxieties are insufficient 
evidence that he engaged in combat.  The Board notes that the 
Veteran was not awarded any medal or decoration that clearly 
indicates combat status and evidence of participation in a 
campaign does not, in itself, establish that a veteran engaged in 
combat because those terms ordinarily may encompass both combat 
and non- combat activities.  VAOPGCPREC 12-99 (Oct. 18, 1999), 65 
Fed. Reg. 6257(2000).  Thus, the Board finds that combat status 
has not been clearly established by the objective evidence of 
record.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 
(f)(2009).  

Thus, the primary issue in this case is whether the Veteran's 
reported in-service stressor can be corroborated.  Corroboration 
of the Veteran's in-service stressor is an adjudicatory question 
involving both consideration of the facts as presented, as well 
as the credibility of the evidence contained in the claims 
folder.

According to the December 2004 intake history taken at the 
Veteran's Outreach Center, the Veteran reported having been 
traumatized by aboard ship incidents that resulted injury and 
death of Navy personnel.  The Veteran further described his 
active duty experience and his stressors in his March 2005 Notice 
of Disagreement (NOD).  He maintains that he was assigned aboard 
the USS Constellation and described sitting in a room watching a 
monitor of the flight deck.  Through this monitor "we" saw a 
refueling cart pull up in front of a jet and a man walked in 
front of the jet engine while it was running and the jet engine 
sucked the man in.  The engine did not stop.  The Veteran further 
described the jet being brought below for the remains to be 
cleaned out.  The Veteran stated he went down to the hanger to 
see what happened.  According to a July 2005 VA psychiatric 
intake entry, the Veteran described seeing a "friend" sucked into 
the motor, in pertinent part.  

On his January 2008 PTSD statement, the Veteran was unable to 
supply names of personnel involved or approximate dates or 
timeframes for the incidents involved beyond stating his 
recollection of the dates when he was assigned to the 
Constellation.   As such, the Coordinator of the US Army and 
Joint Services Records Research Center determined that there was 
not enough detailed information to forward these stressors for 
confirmation.

Recently however, the Veteran submitted documentation from the 
Department of Navy showing that an airman apprentice, R.W.P, was 
killed instantaneously in March 1973 on board the USS 
Constellation "when he was ingested into the intake of an A-7E 
aircraft."   See Third Endorsement on Investigative Report of LT 
B-6, USN, of 16 Jul 1973.  It was noted that R.W.P. was the 
hoseman on a twin agent firefighting unit and attempted to pass 
in front of the intake of the aircraft at a distance of about 3 
feet in order to cover a fuel spill from the aircraft.  For 
investigation purposes, several statements were collected from 
persons who observed the incident which show that R.W.P. 
"...appeared to be snatched from the flight deck..." and "sucked 
into the intake."  

A memorandum dated in July 1973 from Lieutenant D, B-6, USN, to 
the Commanding officer of the USS Constellation indicated that 
R.W.P. died of injuries received from being ingested into the 
intake of NG306.  

Further, according to a Fifth Endorsement of Investigative Report 
of LT B-6, USN, dated in November 1973, the Commander of Naval 
Air Systems Command recommended a review of all CVA flight deck 
safety training.  It was noted that "[i]n view of the number of 
people who observed this accident without being able to stop it, 
this accident is particularly tragic." 

The Board acknowledges that corroboration of a stressor does not 
expressly require confirmation of every detail alleged, including 
the Veteran's personal participation in the event described, 
whereas evidence indicating that he was a witness to the event or 
that otherwise establishes the likelihood of his presence may be 
sufficient. See Suozzi v. Brown, 10 Vet. App. 307 (1997); 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  

Based on the foregoing, the Board finds that the evidence of 
record supports a finding that the Veteran's PTSD is related to 
service.  The Veteran's PTSD diagnosis is based, at least in 
part, on his reported stressor of having observed a fellow 
service member being sucked into jet engine, which has been 
corroborated by the Naval records submitted by the Veteran.  The 
Veteran's current description of the incident is very similar to 
the statements gathered for investigative purposes from some of 
those who observed the incident in 1973.  Moreover, the Veteran 
was attached to the USS Constellation at the time of R.W.P's 
unfortunate accident that occurred in March 1973, as the 
Veteran's service personnel records confirm that he was on board 
the USS Constellation on February 13, 1973 and remained assigned 
to that ship until at least December 1973.  Although it is 
unclear whether the Veteran personally observed this event or 
watched it through a monitor with others, as indicated in his 
March 2005 NOD, given the facts of this case, and with resolution 
of all reasonable doubt in the Veteran's favor, the Board finds 
that the appeal is allowed. 


ORDER

Service connection for PTSD is granted.  



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


